Citation Nr: 1645598	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include depressive disorder not otherwise specified (NOS), dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for dysthymic disorder with alcohol dependence, claimed as PTSD and mental conditions.  The Veteran filed a notice of disagreement (NOD) later in September 2011.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his March 2013 VA Form 9.  He withdrew his hearing request in October 2015 (see the Veteran's response to a September 2015 hearing letter).

This appeal has now been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Given the various psychiatric diagnoses of record, the Board has broadened and expanded the claim, as set forth on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009),

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

The Veteran contends that he has a current psychiatric disability related to psychiatric stressors that he experienced while serving in Thailand during the Vietnam War.  In the alternative, he claims that his current psychiatric disability is related to psychiatric symptoms that he experienced in service.

A VA psychiatric examination was conducted in March 2011 and the Veteran was diagnosed with dysthymic disorder.  The psychologist who conducted the examination concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  As for dysthymic disorder, the examiner opined that this disability was not caused by or a result of depression which was reported during service.  He reasoned that the depression reported during active duty was not diagnosed by a mental health practitioner, but was merely a self-report of feelings of depression and no treatment was sought.  It was stated in the recommendation section of the "Measurements and Other Findings" portion of the report of the Veteran's separation examination that no mental or physical disability existed which would warrant action.  Therefore, there was no objective medical evidence of a mental disorder of depression found at that time which would warrant treatment.

The March 2011 examiner further explained that there was no objective medical evidence that the Veteran developed a chronic condition of depression that had been in existence since his discharge from service.  The first evidence of complaints of depression was documented in 2011, in the context of alcohol use.  The examiner further noted that it is well documented in medical literature that heavy alcohol use may produce or exacerbate depressive symptoms through the direct pharmacological effects of alcohol use.  Even moderate doses of alcohol can reduce the availability of tryptophan, which is a precursor to serotonin and low serotonin levels that have been in the etiology of depression.  Also, alcohol abuse can produce or exacerbate depressive symptoms indirectly through its effects on the psychosocial functioning of the individual. The examiner thus stated, in summary, that there was no link between the Veteran's current dysthymic disorder and the report of depression made in June 1976.

The March 2011 opinion is deficient in that the examiner only addressed whether the Veteran's dysthymic disorder was related to his reports of depression at the time of his June 1976 separation examination.  However, the examiner did not discuss, whether any current psychiatric disability was related to any of his reported psychiatric stressors in service (which include military sexual trauma).  Service treatment records also confirm that the Veteran was treated for nervousness in February and March 1973.  The March 2011 examiner did not acknowledge or discuss this treatment.

In addition, although the March 2011 examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and that his depression was related to alcohol use, medical records dated since the examination (including VA treatment records and an August 2015 "Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire" form (VA Form 21-0960P-3)) document PTSD diagnoses and positive PTSD screens.  In particular, a December 2011 VA psychiatry note includes diagnoses of chronic PTSD and depressive disorder NOS and a medical opinion that "it appears within medical certainty [that] the PTSD and associated depression is due to [the Veteran's] military experiences in Southeast Asia during the Vietnam era" and that the Veteran's "abuse of alcohol and drugs has been his way of self medicating for PTSD and depression."  However, complete, clearly-stated rationale for these conclusions was not provided.

Under these circumstances, the Board finds that the medical evidence of record is inadequate to resolve the claim on appeal, and that a new VA examination to obtain medical information as to the nature and etiology of all current acquired psychiatric disability(ies)  is warranted.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311  (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).,  

Hence, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655  (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo a VA examination in connection with his claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file contains VA treatment records from the North Florida/South Georgia Veterans Health System dated to March 2015.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified location all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The Board further finds that action specific to corroborating the Veteran's claimed in-service stressor is warranted.  In this regard, the Board notes that the Veteran reported during a January 2011 VA psychiatry consultation that he was sexually assaulted in service and that he may have stayed in the military longer had it not been for that experience.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5) (2015).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, the Veteran reported a sexual assault in service, but he has not been explicitly notified of the sources other than his service records that may corroborate his account of the assault and that evidence of behavior changes may constitute credible supporting evidence of the reported in-service assault.  Thus, appropriate action should be undertaken to so advise the Veteran, and to allow him the opportunity to submit additional, corroborating  evidence.  See Gallegos v. Peake, 22 Vet. App. 329   (2008).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran and his representative a letter which provides notice that evidence from sources other than the Veteran's service records may corroborate his account of in-service personal assault.  See 38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).


2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the North Florida/South Georgia Veterans Health System dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).
 
4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain information as the nature and etiology of any current psychiatric disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist or psychologist, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) diagnosed since January 2011 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD. 

 If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

If the stressor supporting a diagnosis of PTSD is based on  in-service personal assault, the examiner should clearly indicate whether the claims file reflects evidence of behavior changes in response to the stressor?

If a diagnosis of any acquired psychiatric disorder other than PTSD-to include depressive disorder, NOS,  is deemed appropriate , for each such diagnosed disorder, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder (a)  had its onset during service, (b) if a psychosis,, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to the Veteran's  service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the evidence of treatment for nervousness in service in February and March 1973, the Veteran's report of depression in service on a June 1976 report of medical history form, the Veteran's assertions as to in-service psychiatric stressors, the opinion contained in the December 2011 VA psychiatry note that the Veteran's psychiatric disability is related to service, and the assertion that the Veteran's alcohol and drug use has been a way to self-medicate for his psychiatric problems.

The examiner is advised that the Veteran is competent to report psychiatric stressors and symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that reflects consideration of all additional relevant evidence received since the February 2013 SOC and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


